SYSTEM AND METHOD FOR FULL-SCALE
SAMPLING TO CONDUCT MATERIAL
TESTS ON A STEAM TURBINE ROTOR 



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Oct. 05, 2022.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In view of the Applicant’s cancellation of claims 16 - 20, the rejection of claims 16 - 20 under 35 U.S.C. 112(b) as set forth in the previous Office Action (7/22/2022) has been withdrawn.

35 U.S.C. § 102

In view of the Applicant’s cancellation of claims 16 - 20, the rejection of claims 16 - 20 under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Bekyigit et al. (2011/0103970) as set forth in the said previous Office Action has been withdrawn.

35 U.S.C. § 103

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 103 over the Applicant’s cited prior art of Bekyigit et al. (2011/0103970) as set forth in the said previous Office Action has been overcome. However, the following now applies:

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (WO 2019/011535) in view of Bekyigit et al. (2011/0103970).

With respect to independent claim 1, Siemens sets forth a method for generating a material test sample [for conducting a material test] of a legacy steam turbine rotor having an 

inherent inter-blade region rotor surface and an inlet region rotor surface (ie. see blade root area in Siemens) adjoining the inter-blade region rotor surface that includes an inherent radial-to-axial transition surface extending to a first blade groove in the inter-blade region rotor surface to feed steam into the inter-blade region rotor surface (ie. the nature of the rotor surface area of a typical turbine as is shown in Fig. 1 of Bekyigit et al.), the method comprising:
removing an annular ring of rotor material in an area of the blade roots (page 1 of description); and
forming a material test sample from a portion of the annular ring (see statement in description of “while the base body is being moved along the component to be machined, both the measurement data acquisition and the material removal take place virtually in one step. Then the test probe or preferably the test probes are preferably arranged on the base body such that in a method of the base body along a predetermined direction of travel first a non-destructive examination of the component by means of at least one test probe and followed by a mechanical processing with the at least one machining tool. Of course, it is also possible for the base body provided with test probe(s) or tool(s) to be moved twice along a component, in particular twice through a groove, once to generate the measurement data on existing defects and once for mechanical processing for error removal. This offers the advantage that the measurement data acquisition is not disturbed by vibrations or the like possibly occurring during mechanical processing”).

Siemens fails to set forth that the material removed is from an area selected from the inter-blade region rotor surface and the radial-to-axial transition surface of the inlet region rotor 

surface that feeds steam into the inter-blade region rotor surface and that the removing of the annular ring creates an improved legacy steam turbine rotor.
However, it would have been obvious to one having ordinary skill in the art that the area taught by Siemens would include the area of the inter-blade region rotor surface and the radial-to-axial transition surface of the inlet region rotor surface as claimed.
The motivation being that the taught area in Siemens is the blade root area and Bekyigit et al. shows that the blade root area includes the inter-blade region rotor surface and the radial-to-axial transition surface of the inlet region rotor surface.

With respect to claim 2, Siemens suggests forming a plurality of material test samples and conducting the material test on at least one of the plurality of material test samples (see statement in description of “while the base body is being moved along the component to be machined, both the measurement data acquisition and the material removal take place virtually in one step. Then the test probe or preferably the test probes are preferably arranged on the base body such that in a method of the base body along a predetermined direction of travel first a non-destructive examination of the component by means of at least one test probe and followed by a mechanical processing with the at least one machining tool. Of course, it is also possible for the base body provided with test probe(s) or tool(s) to be moved twice along a component, in particular twice through a groove, once to generate the measurement data on existing defects and once for mechanical processing for error removal. This offers the advantage that the measurement data acquisition is not disturbed by vibrations or the like possibly occurring during mechanical processing”).

Allowable Subject Matter

Claims 3 - 9 are objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all limitations of their parent claims.

With respect to claim 3, the prior art fails to teach or suggest assessing the Fracture Appearance Transition Temperature (FATT) for the legacy steam turbine rotor.
Claim 4 depends from claim 3.

With respect to claim 5, the prior art fails to teach or suggest forming a first slot in a radial direction, a second slot in an axial direction, and a third slot in the radial direction as claimed.
Claim 6 depends from claim 5.

With respect to claim 7, the prior art fails to teach or suggest segmenting the annular ring of rotor material and removing the segmented annular ring from the rotor, wherein forming the material test sample from a portion of the annular ring comprises machining the portion of the annular ring to create a plurality of material test samples.
Claim 8 depends from claim 7.

With respect to claim 9, the prior art fails to teach or suggest forming an initial slot in a radial direction as claimed to remove material from the legacy steam turbine rotor at the inlet region rotor surface to flatten a curved surface thereof.

Claims 10, 11, 13 - 15, and 21 - 25 have been allowed.

Independent claim 10 has been found to be patentably distinct because the prior art fails to teach or suggest a system for retrieving a material test sample for conducting one or more material tests retrieved from a legacy steam turbine rotor, the system comprising:
a segmented section of an annular ring of rotor material from the legacy steam turbine rotor, the annular ring machined from a groove formed in the legacy steam turbine rotor, wherein the groove is machined to enable removal of the annular ring and enable forming of the material test sample,
wherein the segmented section is machined to produce a plurality of the material test samples of a standardized size for conducting the one or more material tests.
	
Claims 11 and 13 - 15 depend from claim 10 and are distinct for, at least, that reason.

Independent claim 21 has been found to be patentably distinct because the prior art fails to teach or suggest a system for retrieving a material test sample from a legacy steam turbine rotor, the system comprising:
a lathe and a cutter blade to retrieve the material test sample from the legacy steam turbine rotor, wherein the lathe and the cutter blade operate cooperatively to retrieve the material test sample from the legacy steam turbine rotor by performing the operations as claimed.

Claims 22 - 25 depend from claim 21 and are distinct for, at least, that reason.

Response To Arguments

The Applicant’s arguments have been considered and have been found to be persuasive in view of the Applicant’s amendments to the claims. All previous claim rejections have been overcome. However, independent claim 1 remains non-distinct over the prior art in view of the new grounds of rejection set forth above.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 

1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2855